Exhibit 10.1
February 2, 2007
Mr. Hans van Houte
TRUBION PHARMACEUTICALS, INC.
2401 Fourth Avenue, Suite 1050
Seattle, Washington 98121
Dear Hans:
Please refer to the Fourth and Battery Office Lease dated April 28, 2003 and all
addenda and amendments thereto (the “Office Lease” or “Lease”) for the space
Trubion Pharmaceuticals (hereinafter referred to as “Trubion” or “Lessee”)
occupies within the Fourth and Battery building. This letter (this “Amendment”)
shall constitute an amendment to the Lease. Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Lease.
PREMISES
Effective as of the Expansion Space Effective Date (defined below), Trubion
Pharmaceuticals, Inc. agrees to lease the additional space (the “Expansion
Space”) of approximately 3,067 rentable square feet located on the 1st floor of
the Fourth and Battery Building (location attached as Exhibit “A”) so that, from
and after the Expansion Space Effective Date, the term “Premises” as defined in
Paragraph 1 of your Lease (Description), shall be changed from your existing
space (10th, 11th and 12th floor Premises) of 47,399 rentable square feet
(“Existing Space”) to 50,466 rentable square feet. The floor plans attached as
Exhibit A to the Lease will be supplemented by the floor plan of the Expansion
Space attached hereto as Exhibit A. Lessor shall deliver the Expansion Space to
Lessee on the Expansion Space Effective Date in the condition described in
Section 2 of the Lease and the parties agreed that the rights and obligations of
Lessee and Lessor set forth in Section 2 of the Lease shall apply with respect
to the Expansion Space.
LEASE TERM
Lessor shall cause the lease of the current occupant of the Expansion Space to
terminate as to the Expansion Space, on or prior to February 1, 2007. The term
of the Lease with respect to the Expansion Space shall be seventy-five
(75) months commencing February 1, 2007 (the “Expansion Space Effective Date”)
and expiring April 30, 2013.
RENT
The Base Rent per rentable square foot for the Expansion Space of rentable 3,067
rentable square feet shall be at the annual rate of $19.00 for months 1 through
7; $20.00

 



--------------------------------------------------------------------------------



 



Mr. Hans van Houte
TRUBION PHARMACEUTICALS, INC.
February 2, 2007
Page 2 of 3
per rentable square foot for months 8-19; $21.00 per rentable square foot for
months 2031; $22.00 per rentable square foot for months 32-43 and $23.00 per
rentable square foot for months 44-75. The rent for the Existing Space shall
remain as is directed in the Office Lease and earlier amendment for the full
seventy-five (75) months.
The “base year” for calculating Lessee’s proportionate share of Comparison Year
Costs (if any) with respect to the Expansion Space shall be the calendar year
2007 and Lessee shall have no obligation to pay its proportionate share of
Operating Services and Real Estate Taxes with respect to the Expansion Space
until 13 months after the Expansion Space Effective Date. The provision of
Section 10 of the Lease shall apply with respect to the Expansion Space provided
however that references therein to 2004 shall be deemed references to 2007 with
respect to the Expansion Space. The base year for the Existing Space shall
remain as is directed in the Office Lease and earlier amendment.
AS-IS, WHERE-IS
Lessee acknowledges Lessee has fully inspected the Expansion Space and, subject
to the delivery requirement set forth above, accepts the Expansion Space as-is.
Lessee shall not call upon Lessor to provide any modifications or improvements
to the Expansion Space.
PARKING
Effective as of the Expansion Space Effective Date, Lessee shall have the right
to lease three (3) additional parking spaces inside the building garage at the
market rate.
PERMITTED ALTERATIONS
Lessee may construct tenant improvements in the Expansion Space generally
consistent with Lessee’s other space and with Lessor’s prior approval of
drawings and Lessee’s contractor.
TERMINATION OPTION
In the event Lessee leases additional space above the 1st floor of the Fourth
and Battery Building of a square footage and rental rate greater than that of
the 1st floor Expansion Space then Lessee may cancel its lease only of the
1stfloor Expansion Space with 30 days prior notice to Lessor.
MISCELLANEOUS
This Amendment (together with the Lease) constitutes the entire agreement
between Lessor and Lessee regarding the Expansion Space and the subject matter
contained herein and supersedes any and all prior and/or contemporaneous oral or
written negotiations,

 



--------------------------------------------------------------------------------



 



Mr. Hans van Houte
TRUBION PHARMACEUTICALS, INC.
February 2, 2007
Page 3 of 3
agreements or understandings. This Amendment shall be binding upon and inure to
the benefit of Lessor and Lessee and their respective heirs, legal
representatives, successors and assigns. No subsequent change or addition to
this Amendment shall be binding unless in writing and duly executed by both
Lessor and Lessee. Except as specifically amended hereby, all of the terms and
conditions of the Lease are and shall remain in full force and effect and are
hereby ratified and confirmed.
Please consider this document, when fully executed, as our agreement for the
amendment of your Office Lease. If you are in agreement with the above, please
sign below where indicated and return all four copies to me for Martin Selig’s
signature. Upon full execution, I will return two copies for your own files.
Thank you Hans, for this lease of additional space. We appreciate your tenancy
with us and look forward to continuing to satisfy your office and lab space
needs.
Very truly yours,
Mike Brixner
AGREED AND ACCEPTED:

                      SELIG REAL ESTATE HOLDINGS
EIGHT, L.L.C.       TRUBION PHARMACEUTICALS, INC.    
 
                        /s/ Martin Selig       /s/ Michelle G. Burris          
           
By:
  Martin-Selig       By:   Michelle Burris    
Its:
  Managing Member       Its:   CFO    
 
                   
Dated:  2/21/07
      Dated:   2/16/07    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
(FOURTH & BATTERY – FLOOR 1)

 